                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ANTHONY J. SAMANGO, JR.,                         :
                                                     :
                         Plaintiff,                  :
                                                     :           CIVIL ACTION
                  v.                                 :
                                                     :           NO. 17-2484
    UNITED STATES OF AMERICA,                        :
                                                     :
                         Defendant.                  :

                                             ORDER

         AND NOW, this __18th__ day of June, 2019, upon consideration of Plaintiff’s Motion

for Summary Judgment (ECF No. 28), Defendant’s Response in Opposition thereto (ECF No.

32), Defendant’s Motion for Summary Judgment (ECF No. 29), Plaintiff’s Response in

Opposition thereto (ECF No. 31), Plaintiff’s First Amended Complaint (ECF No. 3), Defendant’s

Answer and Counterclaim (ECF No. 6), and Plaintiff’s Answer to the Counterclaim (ECF No. 7),

IT IS HEREBY ORDERED AND DECREED that Plaintiff’s Motion for Summary Judgment

(ECF No. 28) is DENIED, and Defendant’s Motion for Summary Judgment (ECF No. 29) is

GRANTED.1

         IT IS FURTHER ORDERED as follows:

         1.     The Clerk of Court shall enter judgment against Anthony J. Samango, Jr. for the

                unpaid trust fund taxes of SS Frames Corporation in the amount of $918,636.78,

                plus statutory interest and penalties accruing from August 16, 2018, until paid;

         2.     Plaintiff’s First Amended Complaint is DISMISSED; and




1
    This Order accompanies the Court’s Memorandum Opinion dated June 18, 2019.

                                                 1
3.   The Clerk of Court shall mark this case CLOSED for statistical purposes.



                                         BY THE COURT:

                                         /s/ Petrese B. Tucker
                                         ____________________________
                                         Hon. Petrese B. Tucker, U.S.D.J.




                                     2
